Title: To James Madison from Samuel R. Trevett and Others, [ca. 26 June] 1810
From: Trevett, Samuel R.
To: Madison, James


Sir
[ca. 26 June 1810]
Under a full impression of the impropriety of trespassing on the valuable time of your Excy. & aware that it too frequently happens you are troubled with trivial applications we hope you will pardon us while we briefly state to you the reasons which have induced us to adopt the resolutions, a Copy of which we have now the honor to enclose.
It cannot have escaped the knowledge of your Excellency how very unpleasant a situation property to a large amount (belonging to Citizens of the U:S) has been placed in by the late edicts of some of the Governments of Europe and we feel the fullest confidence no one more than your Excy. would wish the interest of real Americans to be properly represented in these troublesome and unsettled times when every day produces some important change.
From such information as we have collected it appears that R. G. Gardner Esqe. the person last known to our government as Consul for this Port, died about Six Years past and that since then a Mr. Erth who we beleive was authorised by Mr. Gardner, officiated for some time, on the death of Mr. Erth Mr. R. Dickson the subject of the resolutions submitted to your Excy. took possession of the Seal of the Consulate & has without a shadow of authority as he himself acknowledges continued to grant the customary Certificates as acting Consul for the United States.
We do not wish to trouble your Excellency with all the circumstances within our knowledge which have induced us to adopt these resolutions. We presume the circumstances of Mr. Dickson being a subject of the King of Great Britain and the acknowledged Agent for the Governor of the Island of Anholt now in possession of the British will convince you of the propriety of our proceedings and form an apology for our thus trespassing on your time.
We take the liberty under all those circumstances, and at a time when the property of the honest & real American is Jeopardized by the number of false papers (which is, particularly in this quarter unfortunately too great) to request that if it meet your approbation you will be pleased to appoint some proper person to the office of Consul for this Port, that the interest of so large a body of your fellow Citizens as are now here (& the number likely to encrease) may be properly represented. With sentiments of respect we beg leave to subscribe ourselves your friends and fellow Citizens. Signed
Saml. R. Trevett[and forty-seven others]
 
[Enclosure]
Port of Gothenburg
At an adjourned Meeting of American Gentlemen held at the house of Mr. Tod June 26th. 1810, the following Resolutions were adopted.
1st. Resolved, that this Meeting neither collectively or individually will give any sanction to Mr. Robert Dickson for acting as American Consul.
2nd. Resolved, that in all cases where consular certificates of an Agent regularly appointed ought to be taken, We will not apply to Mr. Dickson for any such documents, but will adopt the measures pointed out by the laws of the United States in cases like the present where no Consul has been appointed.
3rd. Resolved, that as in measures of this nature it is of the utmost importance not only that they should be adopted with prudence & caution but that it appear on their face they have been submitted to the consideration of a large majority of the American Interest, That three Copies of these Resolutions be made out signed by each individual, one Copy Sent to Mr. Dickson, one to the Government here & one to our own government. Signed
Saml. R. Trevett[and forty-six others]
